Citation Nr: 1645218	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  09-21 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial compensable rating and a rating in excess of 20 percent from August 25, 2012 for service-connected bilateral hearing loss, including on an extraschedular basis.

2. Entitlement to a total disability rating based upon individual unemployability as a result of service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1951 to May 1953.   

These matters come before the Board of Veterans' Appeals (Board) from rating decisions dated in August 2008 and October 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The August 2008 rating decision granted service connection for the Veteran's hearing loss and assigned an initial noncompensable rating.  The claim for an increased rating was denied by the Board in a December 2009 decision.  That decision was appealed to the Court of Appeals for Veterans Claims (the Court) that issued a Memorandum Decision vacating the decision and remanding the issue for action consistent with the remand.  This case returned to the Board in January 2012 when it was remanded for additional development.  By a decision dated in September 2012, the rating assigned for bilateral hearing loss was increased to 20 percent, effective from August 25, 2012.  The claim was again remanded by the Board in November 2013 and the issue of entitlement to TDIU was referred to the RO for adjudication.  The RO denied entitlement to TDIU in an October 2014 rating decision.  The Veteran perfected an appeal of that issue in September 2016.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an extraschedular rating for the Veteran's bilateral hearing disability and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to August 25, 2012, the Veteran's bilateral hearing loss was manifested by no more than level IV in his left ear and no more than level IV in his right ear.

2. From August 25, 2012, the Veteran's bilateral hearing loss was manifested by no more than level V in his left ear and no more than level VI in his right ear.


CONCLUSIONS OF LAW

1. The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2015).

2. The criteria for a rating in excess of 20 percent for bilateral hearing loss from August 25, 2012  have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, DC 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

This appeal arises in part from disagreement with the initial evaluation following the grant of service connection for hearing loss.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Regardless, the duty to notify has been met.  See July 2008 VCAA correspondence and September 2014 VCAA correspondence.  Additionally, neither the Veteran, nor his attorney, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."   See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).   In light of the foregoing, nothing more is required.

Regarding the duty to assist, service treatment records and identified post-service treatment records have been obtained.  The file also contains statements and contentions made by the Veteran and his attorney.  No outstanding evidence has been identified that has not otherwise been obtained.  

The Veteran was afforded VA examinations in August 2008, August 2012, February 2013, and January 2016 with an addendum opinion provided in February 2016.  To that end, when VA undertakes to obtain an opinion or provide a VA examination, it must ensure that the opinion or examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examinations are adequate for adjudication purposes as they are based on a full review of the claims file, including both medical records and lay statements, and an examination of the Veteran.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion or examination with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The matter was most recently remanded by the Board in November 2013 for additional development, including obtaining outstanding treatment records and scheduling the Veteran for additional VA examinations. The requested treatment records and examination were obtained.  Accordingly, there has been substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d. 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim adjudicated herein.

II. Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2012); 38 C.F.R. Part 4 (2015).

A veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In cases where, as here, the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to determine if the evidence warrants the assignment of different ratings for different periods of time during these claims, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2015). 

The assignment of a disability rating for hearing impairment is "derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1993).  Specifically, organic impairment of hearing acuity is rated by using audiological test results, obtained by a state-licensed audiologist, and the basic rating method involves using both the results of controlled speech discrimination tests (Maryland CNC) and the average decibel threshold level as measured by pure tone audiometry tests at the frequencies of 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85(a).  Tests are conducted without hearing aids.  Id.  The rating schedule establishes eleven auditory acuity levels ranging from numeric level I through numeric level XI, obtained by applying the findings to Table VI or VIA.  38 C.F.R. §§ 4.85, 4.86.  The numeric designations for both ears are then applied to Table VII to derive the percentage evaluation, under diagnostic code 6100.

B. Prior to August 25, 2012

During a VA examination in August 2008, the Veteran's pure tone thresholds, in decibels, were as follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
LEFT (dB)
15
20
40
60
75
RIGHT (dB)
20
30
50
60
95

The average for the left ear was 48.75 decibels and the average for the right was 58.75 decibels.  His Maryland CNC speech recognition scores were 94 percent bilaterally.

The findings of the August 2008 test result in a numeric designation of I in the left ear and II in the right ear.  Applied to Table VII, these findings warrant a 0 percent rating.  38 C.F.R. § 4.85, Code 6100.  

Where circumstances warrant, there is also a method for rating exceptional patterns of hearing impairment, under Table VIa.  See 38 C.F.R. § 4.86.  Patterns of hearing impairment are considered exceptional when all four frequencies must have pure tone threshold of 55 decibels or more, or the threshold at 1000 hertz must be 30 decibels or less, while the threshold at 2000 decibels must be 70 decibels or more.  38 C.F.R. § 4.86.  Accordingly, the Veteran does not have an exceptional pattern of hearing impairment based on the findings of the August 2008 audiological examination.

The Veteran submitted private treatment records from Dr. J.L. dated in September 2011 showing that he is a candidate for a hearing aid based on audiological results.  The record also includes a September 2011 VA treatment that reports pure tone thresholds.  Both reports/tests utilized discrimination scores other than the Maryland CNC speech discrimination test, which renders it inadequate for VA rating purposes.  38 C.F.R. § 4.85 (a).

Based on the above, the Board finds that an initial compensable rating is not warranted for this period.

B. From August 25, 2012

During the VA examination in August 25, 2012, the Veteran's pure tone thresholds, in decibels, were as follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
LEFT (dB)
30
35
35
70
85
RIGHT (dB)
30
40
55
65
100

The average for the left ear was 61 decibels and the average for the right was 65 decibels.  His Maryland CNC speech recognition scores were 80 percent in the left ear and 64 percent in the right ear.

The findings of the August 2012 test result in a numeric designation of IV in the left ear and VI in the right ear.  Applied to Table VII, these findings warrant a 20 percent rating.  38 C.F.R. § 4.85, Code 6100.  An exceptional pattern of hearing impairment as per 4.86 is not shown in this audiological examination.



During the VA examination in February 2013, the Veteran's pure tone thresholds, in decibels, were as follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
LEFT (dB)
30
35
55
70
85
RIGHT (dB)
30
40
55
65
100

The average for the left ear was 61 decibels and the average for the right was 65 decibels.  His Maryland CNC speech recognition scores were 68 percent in the left ear and 72 percent in the right ear.

The findings of the February 2013 test result in a numeric designation of V in the left ear and V in the right ear.  Applied to Table VII, these findings warrant a 20 percent rating.  38 C.F.R. § 4.85, Code 6100.  An exceptional pattern of hearing impairment is not shown in this audiological examination.

During the VA examination in January 2016, the Veteran's pure tone thresholds, in decibels, were as follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
LEFT (dB)
40
40
55
80
80
RIGHT (dB)
40
45
50
70
95

The average for the left ear was 64 decibels and the average for the right was 65 decibels.  His Maryland CNC speech recognition scores were 70 percent in the left ear and 72 percent in the right ear.

The findings of the January 2016 test result in a numeric designation of V in the left ear and V in the right ear.  Applied to Table VII, these findings warrant a 20 percent rating.  38 C.F.R. § 4.85, Code 6100.  An exceptional pattern of hearing impairment is not shown in this audiological examination.

Accordingly, a rating in excess of 20 percent from August 25, 2012 is not warranted.

C. Other Considerations

Consideration has been given to the Veteran's personal assertions in support of his claim.  The Veteran is competent, as a layperson, to report on that as to which he has personal knowledge, such as difficulty understanding conversations.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  But as a layperson, without the appropriate medical training and expertise, he is not competent to provide a probative (persuasive) opinion on a medical matter, especially the severity of his bilateral hearing loss disability in terms of the applicable rating criteria.  Rather, this necessarily requires appropriate medical findings regarding the extent and nature of his bilateral hearing loss, including audiometric testing for pure tone thresholds.  Since he is not competent to provide probative evidence in this regard, there is necessarily no need to additionally consider the credibility of his lay statements.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

There is no evidence that the Veteran's bilateral hearing loss disability has been compensably disabling prior to August 25, 2012 or more than 20 percent disabling thereafter under the applicable diagnostic code.  The Board does not find the need for an additional "stage" for this rating.  Thus, a the preponderance of the evidence is against the Veteran's claim, the "benefit-of-the-doubt" rule is not applicable, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


ORDER

Entitlement to a compensable rating prior to August 25, 2012 for service-connected bilateral hearing loss is denied. 

Entitlement to a rating in excess of 20 percent from August 25, 2012 for service-connected bilateral hearing loss is denied.


REMAND

It is generally provided that the rating schedule will represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations resulting from a service-connected disability.  38 C.F.R. § 3.321(a).  In the exceptional case, however, to accord justice, where the schedular evaluations are found to be inadequate, the Secretary is authorized to approve, on the basis of the criteria set forth in 38 C.F.R. § 3.321(b)(1), an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b).

To determine whether referral to the Chief Benefits Director of VA's Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321, VA must find that the applicable rating criteria do not reasonably describe the particular Veteran's disability level and symptomatology.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Then, VA must determine whether the Veteran's exceptional disability picture manifests in other related factors, such as marked interference with employment and frequent periods of hospitalization, rendering the diagnostic criteria inadequate.  Id.; see also 38 C.F.R. § 3.321(b)(1).  When the evidence of record establishes these two elements, VA is required to refer the matter for extraschedular consideration.  

Treatment records from Dr. S.H. dated in February 2001 note that the Veteran has high frequency sensorineural hearing loss causing increasing trouble with hearing, especially hearing people in a noisy room or understanding any kind of accent.  Dr. S.H. stated that the Veteran does "fairly well" one-on-one in a quiet room where he can look at people.

The February 2013 VA examiner noted that the functional impairment of the Veteran's speech discrimination is significant, even with the use of hearing aids.  The examiner explained that hearing aids do not improve speech discrimination and the Veteran's poor speech discrimination makes it highly difficult for the Veteran to communicate in any situation, including sedentary employment (counseling).  The examiner went on to note that because communication is typically required in all types of employment, the Veteran's poor speech discrimination could impact physical employment, as well.

An August 2013 letter from A.L., Au.D. and Dr. L.W. notes that the Veteran's ipsilateral and contralateral acoustic reflexes were either elevated or absent in both ears.  She indicated that the Veteran's degree of hearing loss will "significantly affect his ability to hear and understand speech."  She stated that even with hearing aids, the Veteran will struggle to understand what is being said to him.

Based on the above, the Board finds that the applicable rating criteria may not reasonably describe the Veteran's disability level and symptomatology.  The rating criteria do not consider difficulty discerning accents, hearing people through background noise, or the impact of elevated or absent ipsilateral and contralateral acoustic reflexes.  Additionally, the lay evidence and February 2013 medical evidence indicates that the Veteran's hearing impairment interferes with his ability to work.  Referral for extraschedular consideration under 38 C.F.R. § 3.321 is warranted.

Furthermore, VA will grant a total rating for compensation purposes based on individual unemployability when the evidence shows that a veteran is precluded, by reason of service-connected disability, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  The Veteran claims that he is unable to work due to his bilateral hearing loss disability and that he lost 60 percent of his work time in his last 5 years of full time employment due to his hearing loss disability.  As the issue of entitlement to an increased rating for bilateral hearing loss is being remanded for extraschedular consideration, the readjudication of his hearing loss claim may affect the TDIU claim.  These issues are inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443 (1994); Henderson v. West, 12 Vet. App. 11 (1998). 


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Refer to the Director, Compensation and Pension Service (Director) the Veteran's claims file for consideration of an extraschedular rating for bilateral hearing loss in accordance with 38 C.F.R. § 3.321. 

2. After undertaking the development above, readjudicate the remanded issues, to include entitlement to TDIU.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his attorney, and allow an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


